Mr. Justice Baker delivered the opinion of the court. Abstract of the Decision. 1. Frauds, Statute of, § 24*—when lease void under. A verbal agreement for a lease for a year to begin in futuro is void under the Statute of Frauds. 2. Landlord and tenant, § 88*—when lessor’s assent to holding over essential to renew term. A tenant under a written lease cannot, by holding over after the expiration of the term, and refusing to surrender possession, create a tenancy at will or at suffranee, for the reason that until the landlord recognizes the new tenancy, by acceptance of rent, or otherwise, the holding over is a mere offer to become a tenant on the terms of the former lease, not assented to by the landlord.